Case: 12-14280     Date Filed: 02/07/2014    Page: 1 of 7


                                                               [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 12-14280
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 3:12-cr-00017-LC-1

UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                        versus

GILBERTO PARADA-TALAMANTES,
a.k.a. Peso,

                                                                Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Northern District of Florida
                          ________________________

                                 (February 7, 2014)

Before HULL, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

      After pleading guilty, Gilberto Parada-Talamantes appeals his 165-month

sentence for conspiring to distribute and possess with intent to distribute
              Case: 12-14280     Date Filed: 02/07/2014   Page: 2 of 7


five kilograms or more of cocaine, in violation of 21 U.S.C. §§ 841(a)(1) &

(b)(1)(A)(ii) and 846, and possessing with intent to distribute 500 grams or more of

cocaine, in violation of 21 U.S.C. § 841(a)(1) & (b)(1)(B)(ii) and 18 U.S.C. § 2.

On appeal, Parada-Talamantes argues that the district court erred by imposing a

three-level enhancement for being a manager or supervisor of more than five

participants, pursuant to U.S.S.G. § 3B1.1(b). After review, we affirm.

                                 I. DISCUSSION

A.    Section 3B1.1(b) Role Enhancement

      Under § 3B1.1(b), the three-level managerial role enhancement applies if (1)

the defendant was a manager or supervisor, but not an organizer or leader; and (2)

the criminal activity involved five or more participants or was otherwise extensive.

U.S.S.G. § 3B1.1(b). To qualify for the enhancement, the defendant need only

manage or supervise one other participant in the criminal activity. Id. ' 3B1.1,

cmt. n.2.

      At sentencing, Parada-Talamantes objected to the application of § 3B1.1(a)’s

four-level leadership-role enhancement, arguing that he was not a leader or

organizer. The district court sustained that objection and instead applied the three-

level enhancement in § 3B1.1(b) because Parada-Talamantes was a supervisor or

manager. Parada-Talamantes never objected to the three-level enhancement.

Thus, our review of the issue on appeal is for plain error. See United States v.


                                          2
              Case: 12-14280     Date Filed: 02/07/2014    Page: 3 of 7


McNair, 605 F.3d 1152, 1222 (11th Cir. 2010); Fed. R. Crim. P. 52(b). Here, as

explained below, Parada-Talamantes has not shown error, much less plain error, in

applying the three-level enhancement.

B.    Defendant Parada-Talamantes’s Arguments

      First, there is no merit to Parada-Talamantes’s contention that the district

court did not make adequate findings of fact to support the enhancement. The

district court explicitly found that Parada-Talamanets “was the manager . . . that

handled all of the arrangements.” The district court had no duty to make further

specific subsidiary factual findings so long as the ultimate conclusion as to the

defendant’s role is supported by the record. See United States v. De Varon, 175
F.3d 930, 939-40 (11th Cir. 1999) (involving a minor-role reduction under

U.S.S.G. § 3B1.2).

      Second, the district court’s decision to impose the three-level enhancement

was supported by the record. Specifically, undisputed facts in the presentence

investigation report (“PSI”) established that Defendant Parada-Talamantes and his

codefendant, Luis Alonso Delarca-Munguia, were sources of cocaine for a family-

run drug trafficking organization involving Gabino Ortiz, Sr. and his two sons. In

post-arrest statements, all three Ortiz men said that Defendant Parada-Talamantes

and Delarca-Munguia were a source of supply for them and that the defendants

made multiple deliveries of cocaine and/or marijuana. In his post-arrest statement,


                                          3
              Case: 12-14280     Date Filed: 02/07/2014    Page: 4 of 7


Delarca-Munguia said, among other things, that Defendant Parada-Talamantes

recruited him to help deliver cocaine to the Ortizes and, when Ortiz refused a

cocaine delivery for poor quality, Defendant Parada-Talamantes directed him to

find another buyer, which he did. See United States v. Wade, 458 F.3d 1273, 1277

(11th Cir. 2006) (explaining that a defendant’s failure to object to a factual

allegation in the PSI constitutes an admission for sentencing purposes).

      In addition to these undisputed PSI facts, sentencing testimony showed that

Defendant Parada-Talamantes supplied cocaine to the Ortiz family’s drug

trafficking organization, which then gave distribution-level quantities to multiple

individuals. Defendant Parada-Talamantes contacted Ortiz, Sr. to arrange cocaine

deliveries and met with Ortiz, Sr. to accept payment for the delivered cocaine.

Another individual, Jamie Rodriguez, was Defendant Parada-Talamantes’s source

for cocaine and, after the transactions were completed, Defendant Parada-

Talamantes gave the proceeds to Rodriguez. Codefendant Delarca-Munguia told

investigators that Defendant Parada-Talamantes recruited him into the cocaine

distribution conspiracy and instructed him to retrieve a shipment of low-quality

cocaine from the Ortizes.

      Although Parada-Talamantes contends that the facts of his recruitment and

decisionmaking were disputed, the testimony at the sentencing hearing established

that he recruited Delarca-Munguia and that he arranged for the sale of drugs to the


                                           4
              Case: 12-14280     Date Filed: 02/07/2014   Page: 5 of 7


Ortizes. Resolving factual disputes, the district court found that Parada-

Talamantes handled all the arrangements of the drug transactions and concluded

that the § 3B1.1(b) enhancement was appropriate.

      Moreover, the facts are sufficient to support the managerial-role

enhancement. Defendant Parada-Talamantes recruited and directed his

codefendant Delarca-Munguia, which is generally sufficient to show the defendant

is a manager. See U.S.S.G. § 3B1.1 cmt. n.2; United States v. Jiminez, 224 F.3d
1243, 1251 (11th Cir. 2000) (stating that “the assertion of control or influence over

only one individual” is sufficient to support a role enhancement under § 3B1.1). In

addition, Defendant Parada-Talamantes arranged the drug transactions and

negotiated the sales with the Ortizes. See United States v. Perry, 340 F.3d 1216,

1217-18 (11th Cir. 2003) (upholding a § 3B1.1 role enhancement where, among

other things, the defendant recruited two others to transport drugs and then

arranged for one of those individuals to transport cocaine). Given that Defendant

Parada-Talamantes exerted some influence and authority over Delarca-Munguia,

he was more than a mere middleman between Rodriguez and the Ortizes. See

United States v. Ndiaye, 434 F.3d 1270, 1304 (11th Cir. 2006) (upholding a

§ 3B1.1 enhancement where the defendant recruited and instructed coconspirators).

The mere fact that Defendant Parada-Talamantes was subordinate to Rodriguez did

not render Parada-Talamantes ineligible for the § 3B1.1(b) enhancement. See


                                          5
                Case: 12-14280        Date Filed: 02/07/2014       Page: 6 of 7


United States v. Jones, 933 F.2d 1541, 1546-47 (11th Cir. 1991) (rejecting

defendant’s argument that he was not a manager or supervisor because he was

subordinate to another individual in the drug distribution scheme because he

coordinated and managed delivery and transportation of the drugs).

       There is also no merit to Defendant Parada-Talamantes’s claim that there

were less than five participants in the criminal activity. A “participant” is defined

as a “person who is criminally responsible for the commission of the offense” even

if the person was not charged or convicted. See U.S.S.G. § 3B1.1, cmt. n.1. To

determine the number of participants, the district court must examine the number

of individuals involved in the relevant conduct for which the defendant was

responsible. See U.S.S.G. Ch. 3, Pt. B, intro. cmt.; United States v. Holland, 22
F.3d 1040, 1046 (11th Cir. 1994).

       Here, the three Ortizes were involved in, and criminally responsible for,

Defendant Parada-Talamantes’s criminal activity of distributing and possessing

with intent to distribute cocaine and marijuana, as they were the recipients of the

drugs supplied by Parada-Talamantes’s conspiracy. 1 In addition to the three



       1
         Parada-Talamantes contends that the Ortizes cannot be counted as participants because
they were part of a separate conspiracy to distribute drugs at the retail level. Even assuming
arguendo that there were two conspiracies, the Ortizes still can be counted as “participants” in
Parada-Talamantes’s criminal activity under § 3B1.1. See Holland, 22 F.3d at 1046 (“[I]n
deciding whether individuals were participants in the criminal activity, the court must consider,
in addition to the criminal act itself, the individuals’ involvement in the events surrounding the
criminal act.”). The Ortizes participated in Parada-Talamantes’s criminal activity by purchasing
                                                6
                Case: 12-14280       Date Filed: 02/07/2014      Page: 7 of 7


Ortizes, codefendant Delarca-Munguia and Defendant Parada-Talamantes’s

superior, Rodriguez, were also involved. Thus, under the undisputed facts, there

were at least six participants in Defendant Parada-Talamantes’s criminal activity.

       Accordingly, the district court did not err in applying § 3B1.1(b)’s three-

level managerial role enhancement.

       AFFIRMED.




distribution-level quantities of drugs from him and Delarca-Munguia, and the Ortizes were
criminally culpable for their part in those drug transactions.
                                               7